 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KULVINDER SINGH,                                   No. 2:19-cv-1692-KJM-KJN PS
12                       Plaintiff,
13            v.                                         ORDER DENYING IFP REQUEST AND
                                                         SETTING PAYMENT SCHEDULE
14    LINDA MCMAHON, et al,
15                       Defendants.
16

17          On August 29, 2019, Plaintiff, proceeding without counsel, commenced this action and

18   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.)

19          The filing fee to commence a civil case is presently $400.00. The court may authorize the

20   commencement of an action “without prepayment of fees or security therefor” by a person that is

21   unable to pay such fees or provide security therefor. 28 U.S.C. § 1915(a)(1). Plaintiff’s financial

22   declaration indicates he has an approximate monthly income of less than $2,000 per month. (ECF

23   No. 2.) According to the United States Department of Health and Human Services, the poverty

24   guideline for a household of 2 persons (not in Alaska or Hawaii) is $16,910.00 for 2019. See

25   https://aspe.hhs.gov/poverty-guidelines. Thus, Plaintiff’s gross household income—roughly

26   $24,000 per year—is over the 2019 poverty guideline. Moreover, Plaintiff reports that he

27   currently possesses $3,700.00 in his banking account. (ECF No. 2.) As such, the court finds that

28   Plaintiff does not qualify for a waiver of the $400.00 filing fee.
                                                        1
 1          Nevertheless, the court is also cognizant that Plaintiff has relatively little in the way of

 2   post-expenses income, and that a one-time $400 payment may represent a significant strain on his

 3   monthly budget. Plaintiff claims regular monthly expenses of $2,000, as well as periodic credit

 4   card payments. (ECF No. 2.) Thus, after Plaintiff’s listed expenses are deducted from his net

 5   income, Plaintiff has no remaining expendable income.

 6          Therefore, the court finds it appropriate to instead require monthly payments of $100.00

 7   until the $400.00 filing fee is paid in full, on the schedule outlined below. Once Plaintiff’s first

 8   payment is made, the court will direct service of the complaint on Defendants.1

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED;

11          2. Plaintiff shall pay the filing fee of $400.00 on an installment schedule, with $100.00

12                payments to the Clerk of Court due on the following deadlines: November 15, 2019;

13                December 15, 2019; January 15, 2020; and February 15, 2020;

14          3. Once the first installment payment is made, the court will direct service of the

15                complaint on the named defendants; and

16          4. Failure to timely pay the amounts due may result in dismissal of the action.

17

18   Dated: September 25, 2019

19

20
21
     sing, 1692
22

23

24

25

26
     1
27    The court provides the payment-plan option to Plaintiff based on its discretion under 28 U.S.C.
     § 1915.
28
                                                        2
